Citation Nr: 0418438	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-14 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the service-connected diabetes mellitus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1964 to 
February 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the RO, which granted 
service connection for type II diabetes mellitus.  The 
veteran is contesting the 20 percent disability evaluation 
assigned.  

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in October 2003.  See 38 C.F.R. 
§ 20.704(e) (2003).  

Accordingly, the Board will proceed with consideration of the 
veteran's claim based on the evidence of record, as he has 
requested.  



FINDING OF FACT

The service-connected diabetes mellitus is manifested by no 
more than a restricted diet and the need for oral medication.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.119 including Diagnostic Code 7913 (2003).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the veteran was apprised 
of the relevant provisions of VCAA by letter dated in January 
2002, before initial RO consideration of this claim later in 
that month.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004).

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  

VCAA also contains provisions regarding the scope of notice 
to which those claiming VA benefits are entitled.  38 
U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by a January 2002 letter and the July 2002 Statement 
of the Case, he and his representative have been notified of 
the evidence needed to establish the benefit sought, and he 
has been advised via those documents regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

In January 1996, the veteran filed a claim of service 
connection for diabetes mellitus.  He failed to report for a 
scheduled VA medical examination, and by April 1996 rating 
decision, the RO denied non-service connected pension 
benefits based on a lack of evidence that he suffered from 
diabetes mellitus and other conditions.  

The November 2001 VA medical records reflect that the veteran 
received nutritional counseling in connection with his 
diabetes mellitus.  

By January 2002 rating decision, the RO granted service 
connection for diabetes mellitus and assigned a 10 percent 
evaluation effective in January 1996 and a 20 percent 
disability evaluation effective in August 2000.  

In his May 2002 Notice of Disagreement, the veteran expressed 
disagreement with the 20 percent evaluation only.  

In August 2002, the veteran received training regarding a 
glucose-monitoring device.  

On September 2002 VA medical examination, the veteran 
reported taking oral hypoglycemic agents.  He denied episodes 
of ketoacidosis or hypoglycemic reactions.  The examiner 
diagnosed type II diabetes mellitus, diabetic retinopathy, 
diabetic peripheral neuropathy and erectile dysfunction 
secondary to diabetes mellitus.  

By a February 2003 rating decision, the RO granted service 
connection for diabetic retinopathy, peripheral neuropathy of 
the right lower extremity, peripheral neuropathy of the left 
lower extremity and for erectile dysfunction, all as 
secondary to the service-connected diabetes mellitus.  

A February 2003 VA progress note indicated that the veteran 
received nutritional counseling in connection with his 
diabetes mellitus.  He was advised to lose one pound a week 
to manage that condition.  

In March 2003, the veteran filed a claim for a total 
compensation rating based on individual unemployability.  

In May 2003, the veteran was afforded a VA medical 
examination in connection with that claim.  In the 
examination report, the examiner noted that in connection 
with his diabetes mellitus, the veteran was on a 2000-calorie 
diet and took oral medication.  

Also, the examiner stated that there were no specific 
restrictions on the veteran's activities.  The examiner 
opined that the veteran was capable of sedentary employment 
and light-duty work.  The examiner indicated that the claims 
file was not available for review in conjunction with the 
examination.  


Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected diabetes mellitus warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's service-connected diabetes mellitus has been 
rated by the RO under the provisions of Diagnostic Code 7913.  
Under this regulatory provision, a rating of 20 is warranted 
where diabetes mellitus requires insulin and a restricted 
diet or oral hypoglycemic agent and a restricted diet.  
38 C.F.R. § 4.71a, Diagnostic Code 7913.  

A 40 percent evaluation is warranted where diabetes mellitus 
requires insulin, restricted diet and regulation of 
activities.  Id.

As the evidence plainly indicates, the veteran's activities 
are not regulated and he does not require insulin to manage 
the service-connected diabetes mellitus.  As such, the 
criteria for a rating higher than 20 percent for the service-
connected diabetes mellitus are not met.  

The Board has considered the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 (2003) whether or not 
raised by the veteran, as required by Schafrath.  However, 
the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of diabetes mellitus not 
contemplated in the currently assigned 20 percent rating 
permitted under the Rating Schedule.  

The Board observes, moreover, that the veteran was granted 
service connection and is receiving compensation for various 
complications of diabetes mellitus.  Taking these 
complications into account in evaluating the service-
connected diabetes mellitus would result in prohibited 
pyramiding.  38 C.F.R. § 4.14; Esteban, supra.  

The Board acknowledges that the May 2003 examiner did not 
review the claims file.  A remand to the RO for a new 
examination, however, is unnecessary.  The record contains 
ample evidence upon which to decide the claim, and a remand 
to the RO would burden VA's resources with no benefit flowing 
to the veteran.  See Sabonis, supra.  

The Board notes that service connection for diabetes mellitus 
was initially granted by the rating decision currently on 
appeal and that service connection for that condition was 
essentially denied by April 1996 rating decision.  

By January 2002 rating decision, however, the RO reversed its 
own previous denial.  Because the April 1996 rating decision 
can be considered the one by which the RO granted service 
connection for diabetes mellitus, there is no need for a 
Fenderson analysis.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.



ORDER

An initial evaluation in excess of 20 percent for the 
service-connected diabetes mellitus is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



